11-4189                                                                        BIA
         Zhou v. Holder                                                        A095 467 934




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                DEBRA ANN LIVINGSTON,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       QIN ZHOU,
14                        Petitioner,
15
16                        v.                                    11-4189
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                 David X. Feng, New York, New York.
24
25       FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant
26                                       Attorney General; Terri J. Scadron,
27                                       Assistant Director; Lisa Morinelli,
28                                       Trial Attorney, Office of
29                                       Immigration Litigation, Civil
30                                       Division, United States Department
31                                       of Justice, Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   decision of the Board of Immigration Appeals (“BIA”), it is

 4   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 5   review is DENIED.

 6       Qin Zhou, a native and citizen of the People’s Republic

 7   of China, seeks review of a September 19, 2011, order of the

 8   BIA denying her motion to reopen. In re Qin Zhou, No. A095

 9   467 934 (B.I.A. Sept. 19, 2011).     We assume the parties’

10   familiarity with the underlying facts and procedural history

11   of this case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion, mindful of the Supreme Court’s

14   admonition that such motions are “disfavored.”     Ali v.

15   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (per curiam)

16   (quoting INS v. Doherty, 502 U.S. 314, 23 (1992)).     There is

17   no dispute that Zhou’s 2011 motion to reopen was untimely

18   because her administrative order of removal became final in

19   2009.   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

20   § 1003.2(c)(2).     Zhou argues that her motion to reopen is

21   excused from the time limitation based on changed conditions

22   arising in China since the time of her 2007 merits hearing.

23   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

                                     2
 1   § 1003.2(c)(3)(ii).   We find no abuse of discretion in the

 2   BIA’s denial of her motion to reopen as untimely.

 3       Initially, the BIA reasonably determined that Zhou’s

 4   motion failed to establish changed conditions in China

 5   because her conversion to Christianity in the United States,

 6   which occurred after her removal order, was a change in

 7   personal circumstances, not a change of conditions “arising

 8   in” China.   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

 9   § 1003.2(c)(3)(ii); see Yuen Jin v. Mukasey, 538 F.3d 143,

10   155 (2d Cir. 2008).

11       Moreover, the BIA reasonably found that the background

12   evidence submitted with Zhou’s motion to reopen did not show

13   that the Chinese government’s treatment of Christians had

14   changed since the time of her 2007 hearing.   See Matter of

15   S-Y-G-, 24 I&N Dec. 247, 253 (BIA 2007).   The BIA compared

16   the evidence of country conditions after Zhou’s 2007 hearing

17   with the evidence in the administrative record at the time

18   of her hearing, and reasonably concluded that the record did

19   not establish worsening conditions for Christians.     See Zhi

20   Yun Gao v. Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (per

21   curiam) (the BIA is not required to “expressly parse or

22   refute on the record each individual argument or piece of


                                   3
 1   evidence offered by the petitioner” (internal quotation

 2   marks omitted)).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    4